NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0519n.06
                             Filed: July 20, 2007

                                            No. 06-3118

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


Amer Ali Sleiman,                                          )
                                                           )
       Petitioner,                                         )        ON PETITION FOR REVIEW
                                                           )        OF DECISION OF BOARD OF
v.                                                         )        IMMIGRATION APPEALS
                                                           )
Alberto Gonzales, Attorney General,                        )
                                                           )
       Respondent.                                         )




BEFORE:        KENNEDY, GIBBONS, and McKEAGUE, Circuit Judges.

       McKeague, Circuit Judge. Petitioner Amer Ali Sleiman failed to appear at his rescheduled

removal hearing. As a result, the immigration judge (“IJ”) entered an in absentia removal order

against him. Petitioner filed a motion to reopen, claiming that he failed to appear because he was

not aware of the hearing. The IJ denied the motion, concluding that Petitioner failed to establish that

he had not received notice of the hearing. The Board of Immigration Appeals (“BIA”) affirmed. For

the reasons stated below, we AFFIRM the decision of the BIA.

                                        I. BACKGROUND

       Petitioner is a native and citizen of Lebanon. On or around September 26, 2001, he was

admitted to the United States as a nonimmigrant visitor for business purposes. He was

authorized to remain in the United States for a temporary period. He later received an extension
No. 06-3118
Sleiman v. Gonzales

of his nonimmigrant visa that permitted him to stay until December 25, 2002, and he remained in

the United States beyond that time.

       On August 18, 2003, the Department of Homeland Security instituted removal

proceedings against him, filing a Notice to Appear in immigration court, which charged him with

removability pursuant to 8 U.S.C. § 1227(a)(1)(B). He was personally served with the Notice to

Appear, which stated, inter alia, that a removal order could be given by the IJ in Petitioner’s

absence if he failed to attend that hearing or any other proceeding that the IJ directed him to

attend. A notice was sent to Petitioner at the address provided in the Notice to Appear,

informing him that the master calendar hearing was scheduled for November 20, 2003. The

notice again informed him that his failure to appear could result in the entering of an order

against him.

       Petitioner failed to appear at the November 20, 2003 removal hearing, and the IJ ordered

him removed in absentia. Petitioner filed a motion to reopen his case on February 10, 2004. He

was represented at that time by one Yasser Farhat. In connection with the motion, Petitioner

claimed that he had not received notice of the hearing, that he underwent dental surgery on the

date of the hearing, and that he was eligible to adjust his immigration status. His motion was

granted on February 20, 2004. That day, the immigration court sent him notice that his case was

scheduled for a master calendar hearing on March 24, 2004.

       At the March 24, 2004 hearing, Petitioner admitted the factual allegations in the Notice to

Appear, and he conceded removability. A subsequent hearing was scheduled for March 9, 2005.

On October 28, 2004, the immigration court notified Farhat via regular mail that the hearing was

                                                -2-
No. 06-3118
Sleiman v. Gonzales

rescheduled for May 27, 2005. That hearing was itself rescheduled to May 20, 2005. The

immigration court notified Farhat of this change by regular mail on February 16, 2005.

       Petitioner failed to appear at his May 20, 2005 hearing, and the IJ again entered an in

absentia removal order against him. That day, the IJ’s order was mailed to Farhat. On June 10,

2005, Petitioner filed another motion to reopen, again claiming that he did not appear at the

hearing because he was not aware of it. Along with the motion, he included affidavits of two

secretaries from Farhat’s office. Both secretaries claimed that while they received notice of the

May 27, 2005 hearing, they did not receive notice of the May 20, 2005 hearing. Petitioner also

attached computer printouts of Farhat’s court schedule. One printout indicated that Petitioner’s

case was scheduled for a hearing on May 27, 2005, yet another had “5-20-05” written next to

Petitioner’s name.

       On July 22, 2005, the IJ denied Petitioner’s motion. The IJ found that Petitioner failed to

establish that he did not receive notice of the hearing. The IJ also found that the record

established that written notice of the hearing was “directed/mailed to” Petitioner’s counsel on

February 16, 2005. The IJ noted that Petitioner’s generalized claim of non-receipt is not

sufficient to support the reopening of his case. The BIA affirmed, holding that the IJ had

properly found that notice of the hearing was properly served on Petitioner’s counsel by mail.

The BIA did not find persuasive Petitioner’s argument that service by regular mail is insufficient

to prove actual receipt of a rescheduled hearing. Petitioner filed a timely petition for review.

                                          II. ANALYSIS

A. Standard of Review

                                                -3-
No. 06-3118
Sleiman v. Gonzales

       The denial of a motion to reopen removal proceedings is reviewed under the abuse of

discretion standard. Haddad v. Gonzales, 437 F.3d 515, 517 (6th Cir. 2006). An abuse of

discretion occurs when the denial to reopen “was made without a rational explanation,

inexplicably departed from established policies, or rested on an invidious discrimination against

a particular group.” Id. (citation and internal quotation marks omitted). We review the BIA’s

legal determinations under the de novo standard, and we review the BIA’s factual findings under

the substantial evidence standard. Sanusi v. Gonzales, 474 F.3d 341, 345 (6th Cir. 2007). Under

the substantial evidence standard, we will not reverse a factual determination unless we

determine “that the evidence not only supports a contrary conclusion, but compels it.” Ramaj v.

Gonzales, 466 F.3d 520, 527 (6th Cir. 2006).

B. The Motion to Reopen

       An alien must be given, via personal service, written notice of removal proceedings; if

such service is not practicable, service by mail to the alien or his counsel of record may be

provided. 8 U.S.C. § 1229(a)(1); Ablahad v. Gonzales, 217 F. App’x 470, 473 (6th Cir. 2007).

If proper written service of removal proceedings is provided to the alien yet he fails to attend

those proceedings, the IJ “must enter an in absentia order of removal if the agency establishes

‘by clear, unequivocal, and convincing evidence that the written notice was so provided and that

the alien is removable.’” Ablahad, 217 F. App’x at 473 (quoting 8 U.S.C. § 1229a(b)(5)(A)).

An in absentia order entered under such circumstances may be rescinded only if the alien files a

motion to reopen the case and demonstrates that he either did not receive notice of the removal

proceedings or did not appear as a result of exceptional circumstances. Id. (citing 8 U.S.C. §

                                                -4-
No. 06-3118
Sleiman v. Gonzales

1229a(b)(5)(C)). The motion to reopen must be supported by affidavits and other evidentiary

material, 8 C.F.R. § 1003.23(b)(3), and our review of the denial of a motion to reopen to rescind

an in absentia removal order is confined to (1) the validity of the notice that was provided to the

alien; (2) the reasons the alien gives for not attending the proceeding; and (3) whether the alien is

removable. 8 U.S.C. § 1229a(b)(5)(D); Modarresi v. Gonzales, 168 F. App’x 80, 82 (6th Cir.

2006).

         On appeal, Petitioner argues that the decisions below “erroneous[ly] . . . placed the

burden on [Petitioner] to prove that he did not in fact receive the hearing notice.” Petitioner’s Br.

at 2. He claims that the burden “should be borne by the sender to prove that the hearing notice

was sent out and not presume actual notice occurred from using regular mail.” Id. at 1.

Petitioner contends that such a shifting of the burden from the government to him is contrary to

Section 240(b)(5)(A) of the Immigration and Nationality Act, 8 U.S.C. § 1229a(b)(5)(A).

         Petitioner’s first assignment of error must fail. He confuses the requirements for the

issuing of an in absentia removal order, in which the burden is placed on the government to

prove that notice of the removal proceeding was provided to the alien or his counsel, with the

requirements for the overturning of the denial of a motion to reopen, in which the burden is

placed on the alien to prove that he did not receive notice of the hearing. See Gurung v. Ashcroft,

371 F.3d 718, 722 (10th Cir. 2004) (emphasizing that “[c]onsiderations on a motion to reopen

differ from those relevant to the holding of an in absentia hearing, . . . [because a] motion to

reopen focuses on whether the alien actually received notice, rather than on whether the INS sent

sufficient notice to the proper address”).

                                                 -5-
No. 06-3118
Sleiman v. Gonzales

       Petitioner also claims on appeal that he did not receive notice of the hearing. As stated

above, the BIA affirmed the IJ’s finding that notice of the hearing was properly served on

Petitioner’s counsel by mail. Substantial evidence supports this finding. Although two of

Farhat’s secretaries stated in affidavits that they did not receive notice of the May 20, 2005

hearing, they did not claim that the notice could not have been received by another person at the

law office. Indeed, nothing in the affidavits indicates that those two secretaries are the only

persons that handle incoming mail at the office. Additionally, although one printout submitted

by Petitioner indicated that his case was scheduled for a hearing on May 27, 2005, another had

“5-20-05” written next to his name, from which the IJ and the BIA could reasonably infer that

someone at the office had learned of the change in the hearing date and had memorialized that

change for future reference. Petitioner also fails to include an affidavit from Farhat himself

claiming that the latter did not receive notice of the hearing. Finally, Petitioner received the

following at Farhat’s address, the same address to which the notice of the May 20, 2005 hearing

was sent: the notice of the May 27, 2005 hearing, the second in absentia order, the government’s

opposition to the motion to reopen, and all correspondence from the BIA.

       It thus cannot be said that the above evidence compels the finding that Petitioner never

received notice of the May 20, 2005 hearing, Ramaj, 466 F.3d at 527, and it certainly is not the

case that the denial to reopen “was made without a rational explanation, inexplicably departed

from established policies, or rested on an invidious discrimination against a particular group,”

Haddad, 437 F.3d at 517. For all these reasons and because the February 16, 2005 notice that

was sent by regular mail to Farhat was reasonably calculated to apprise Farhat and Petitioner of

                                                -6-
No. 06-3118
Sleiman v. Gonzales

the rescheduling, Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950), the IJ

and the BIA did not err in denying Petitioner’s motion to reopen and concluding that Petitioner’s

due process rights were not violated.

                                        III. CONCLUSION

       For the foregoing reasons, we AFFIRM the decision of the BIA.




                                              -7-